807 So. 2d 733 (2002)
Thomas A. MUNN, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 1D01-3753.
District Court of Appeal of Florida, First District.
February 12, 2002.
Thomas A. Munn, pro se, petitioner.
Robert A. Butterworth, Attorney General, and Robert R. Wheeler, Assistant Attorney General, Tallahassee, for respondent.
PER CURIAM.
Thomas A. Munn petitions this court for mandamus relief in the form of an order directing the circuit court to rule on a petition for writ of habeas corpus pending in that forum. In light of the circuit court's recent issuance of an order to show cause why the petition pending below should not be granted, we conclude that the granting of mandamus relief is not warranted.[1] We do, however, encourage the circuit court to promptly rule on the merits of the claim before it.
KAHN, VAN NORTWICK and LEWIS, JJ., concur.
NOTES
[1]  Munn's request that we permit the amendment of this proceeding to undertake certiorari review of the circuit court's order to show cause is denied based on our conclusion that the prerequisites for certiorari review are not present. See generally, Martin-Johnson, Inc. v. Savage, 509 So. 2d 1097 (Fla.1987).